Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000422
                                                        06-MAR-2014
                                                        09:06 AM
                            SCWC-12-0000422

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            ZAK K. SHIMOSE,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

   HAWAI#I HEALTH SYSTEMS CORPORATION dba HILO MEDICAL CENTER,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000422; CIV. NO. 09-1-383)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
      and Circuit Judge Alm, in place of Acoba, J., recused)

          Petitioner/Plaintiff-Appellant’s Application for Writ
of Certiorari, filed on January 21, 2014, is hereby accepted.
          IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:    Honolulu, Hawai#i, March 6, 2014.
Zak K. Shimose,                    /s/ Mark E. Recktenwald
petitioner pro se
                                   /s/ Paula A. Nakayama
Sarah O. Wang
and Darin R. Leong                 /s/ Sabrina S. McKenna
for respondent
                                   /s/ Richard W. Pollack

                                   /s/ Steven S. Alm